FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANDEEP KAUR,                                    No. 10-72432

               Petitioner,                       Agency No. A075-247-196

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Sandeep Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d
988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s motion to reopen as

untimely where the motion was filed over seven years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Toufighi, 538 F.3d at 996-97 (evidence of changed conditions must be material).

Kaur’s contention that the BIA ignored evidence is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72432